DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for priority to AU2019904241 filed 11 November 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“a rolling arrangement” in claim 16 lacks antecedent basis in the specification.

Claim Objections
Claims 7 and 16 are objected to because of the following informalities:
Claim 7, line 1, “the second seat” should read --the retractable second seat--
Claim 16, line 3, “the surface” should read --the tracking surface--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a rolling arrangement” in claim 16 has not been defined in the specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “substantially superposed” has been rendered indefinite by use of the term “substantially.”
The term “substantially” in claim 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “substantially flush” has been rendered indefinite by use of the term “substantially.”
Claim limitation “rolling arrangement” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webber (US 6,264,586).
Regarding claim 1, Webber teaches a fitness equipment, comprising:
a first person-support/back pad (54); and
a retractable second person-support/seat pad (52) for retracting from an extended position to a retracted position so that the first and retractable second person-supports are at least partially superposed (Fig. 6 shows the seat pad 52 retracted to be partially superposed above the back pad 54.).

    PNG
    media_image1.png
    327
    395
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    381
    310
    media_image2.png
    Greyscale


claim 2, Webber teaches the fitness equipment of claim 1, wherein the first and retractable second person-supports are seats (Fig. 3 shows the back pad 54 and seat pad 52 as seats) and/or the retractable second support rotates when moving from the extended position to the retracted position.

Regarding claim 3, Webber teaches the fitness equipment of claim 1, wherein the first and retractable second person-supports are separated or integrally formed (Fig. 3 shows the back pad 54 and seat pad 52 as separate structures.).

Regarding claim 4, Webber teaches a fitness equipment, comprising:
a first seat/back pad (54); and
a retractable second seat/seat pad (52) for retracting from an extended position (Fig. 3) to a retracted position (Fig. 6) so that the first and retractable second seats are at least partially superposed.

Regarding claim 5, Webber teaches the fitness equipment of claim 4, wherein the superposed first and retractable second seats occupy less floorspace, yielding more usable floorspace (Fig. 6 shows the storage position of the back pad 54 and seat 52 such that they occupy less floorspace.).

Regarding claim 6, Webber teaches the fitness equipment of claim 4, wherein the first and retractable second seats are substantially superposed, with one of the first and retractable second seats directly above the other (Figs. 6 and 12 show the seat pad 52 substantially superposed above the back pad 54.).

Regarding claim 8, Webber teaches the fitness equipment of claim 4, wherein the second seat extends in line with the first seat in the extended position (Fig. 3), and is stacked with or overlays the first seat in the retracted position (Fig. 6).

Regarding claim 9, Webber teaches the fitness equipment of claim 4, wherein the first and second seats are substantially flush when the second seat is in an extended position (Fig. 3 shows the tops of the seat pad 52 and back pad 54 flush along the same plane.).

Regarding claim 10, Webber teaches the fitness equipment of claim 4, wherein each of the first and second seats is elongate and forms a flat bench when the second seat is in the extended position to facilitate lying down (Fig. 3).

Regarding claim 11, Webber teaches the fitness equipment of claim 4, wherein the second seat rotates when moving from the extended position to the retracted position (Figs. 11, 12 show the seat pad 52 rotating in to the retracted position around cross rod 28.).

Regarding claim 12, Webber teaches the fitness equipment of claim 4, wherein the second seat is elevated when moving from the extended position to the retracted position, the elevation movement being gradual (Figs. 11, 12 show the seat pad 52 being elevated into the storage position. This movement is capable of being done gradual.).

Regarding claim 14, Webber teaches the fitness equipment of claim 4, further comprising an upright/pivot linkage (16) for supporting both of the first and second seats, the upright defining a tracking surface/support bar (30) upon which the second seat tracks when moving (Figs. 3, 4 show the seat pad 52 moving along the support bar 30 as a track.).

Regarding claim 15, Webber teaches the fitness equipment of claim 14, wherein the tracking surface terminates in a cradle at its bottommost point for cradling the second seat in an extended position (Annotated Fig. 5 below shows a cradle cradling the seat pad 52 in an extended position where the seat pad 52 and back 54 are not in the storage position.).

    PNG
    media_image3.png
    353
    496
    media_image3.png
    Greyscale


Regarding claim 16, Webber teaches the fitness equipment of claim 14, wherein the upright includes an outer tube/support bar (30) defining the tracking surface, the second seat including a rolling arrangement rolling along the tracking surface or a tracker/sliding carriage (46) for tracking the surface (Figs 3, 4 show the support bar 30 on the outer side of the .

Regarding claim 17, Webber teaches the fitness equipment of claim 4, further comprising a retainer/sliding carriage (46) for retaining the outer seat/seat pad (52) in the fitness equipment (Figs. 3, 4 show the seat pad 52 retained on the support bar 30 via the sliding carriage 46.).

Regarding claim 18, Webber teaches the fitness equipment of claim 4, wherein the first and second seats are separate parts (Fig. 3 shows the seat pad 52 and back pad 54 as separate parts.).

Regarding claim 19, Webber teaches the fitness equipment of claim 4, and in the form of a rowing or lat pulldown machine, or a bench, or any other like seated fitness equipment (Fig. 1 shows a bench press bench.).

Regarding claim 20, teaches a fitness equipment, comprising:
a first seat/back pad (54); and
a movable second seat/seat pad (52) for moving relative to the first seat so that the first and moveable second seats at least partially coincide to occupy less floor space (Figs. 11, 12 show the seat pad 52 moving at the end of the back pad 54 to a storage position to occupy less floor space.).

Claims 4, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weir et al. (US 2005/0148449, hereinafter Weir)
Regarding claim 4, Weir teaches a fitness equipment, comprising:
a first seat/seat portion (19); and
a retractable second seat/back-rest element (18) for retracting from an extended position (Fig. 1) to a retracted position (Fig. 9. The back-rest element 18 is retracted to be above the seat portion 19) so that the first and retractable second seats are at least partially superposed.

Regarding claim 7, Weir teaches the fitness equipment of claim 4, wherein the second seat is configured to be used as a seat in both the extended and retracted positions to facilitate use for different exercises (Fig 1 shows the back-rest element 18 extended out to be used as a seat. Fig. 9 shows the back-rest element 18 retracted to be used as a back-rest of a seat.).

Regarding claim 13, Weir teaches the fitness equipment of claim 4, wherein the second seat includes a support/support member (33) at its free end for supporting the second seat in the retracted position (Fig. 13 shows the support member 33 supporting the back-rest element 18 at the free end of the element 18.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784